Citation Nr: 0934067	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for asthmatic chronic obstructive pulmonary disorder with 
viral bronchitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for rotator cuff tear, right shoulder.

3.  Entitlement to an initial rating in excess of 10 percent 
for flat feet, acquired.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease (DDD) of the lumbar spine.

5.  Entitlement to an initial compensable rating for hearing 
loss.

6.  Entitlement to an initial compensable rating for right 
inguinal hernia.

7.  Entitlement to an initial compensable rating for left 
varicocele.

8.  Entitlement to service connection for cervical strain.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to 
April 1966, from June 1978 to September 1978, and from 
December 1978 to March 2003.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

As each claim for a higher initial rating on appeal follows 
the grant of service connection, the Board has characterized 
these claims in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service- connected disability). Moreover, while the RO has 
assigned a higher initial rating for COPD with viral 
bronchitis during the pendency of this appeal, as higher 
ratings are available, and the appellant is presumed to be 
seeking the maximum available benefit, the claim for a higher 
initial rating for COPD remains viable on appeal. Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

The Veteran contends that his service-connected disabilities 
on appeal are more severe than reflected in the currently 
assigned disability ratings.  In this regard, the Board notes 
that the Veteran last underwent a VA examination in January 
2004, more than five years ago, which was undertaken in 
response to the Veteran's claims for service connection for 
each disability.  In addition, the record reflects that the 
Veteran has undergone arthroscopic surgery of his right 
shoulder in April 2006, a repair of the right hernia in 2005, 
receives ongoing chiropractic treatment for his lumbar spine 
and also complains of related numbness in his left leg, and 
has received new corrective shoe inserts for his flat feet.   
Under these circumstances, the Board finds that to ensure 
that the record reflects the current severity of each of the 
Veteran's service- connected disabilities on appeal, 
contemporaneous VA examinations are warranted.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).  The Board notes that 
the examination reports specific to the Veteran's 
musculoskeletal disabilities should set forth specific 
findings responsive to 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995).

With respect to the claim for service connection for cervical 
strain, the Veteran attributes the onset of this disability 
during service and that it has continued since discharge. 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. See 
also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The Veteran's January 1962 self report of medical history is 
negative for findings of a prior injury to the cervical 
spine/neck, although the RO notes in the March 2004 rating 
decision that the Veteran sustained an injury to his cervical 
spine during childhood.  The Veteran's November 1978 
reenlistment examination is negative for findings of a spine 
disorder. An August 1986 service treatment record notes that 
the Veteran was involved in a motor vehicle accident an 
initially complained of generalized aching in the top half of 
his body for two days.  A January 1989 service treatment 
record notes that the Veteran had a history of a gunshot 
wound to the post cervical area (entrance) with exit just 
behind the right ear.  The Veteran was treated for left 
trapezius muscle strain.  The January 2004 VA examination 
report reflects that the Veteran was diagnosed with recurrent 
non-traumatic cervical strain, resulting in moderate 
limitation of the lateral flexion to right and left.  The 
Veteran asserts that his current cervical spine disability 
had its onset in service.  Thus, while the RO found that the 
Veteran had a pre-existing injury to the cervical spine from 
his childhood, the Board finds no such evidence, furthermore, 
the evidence currently of record is not sufficient to resolve 
the claim for service connection for the cervical spine on 
appeal, and the prior January 2004 examination did not 
provide a medical opinion addressing this matter.

Accordingly, the RO should arrange for the Veteran to undergo 
VA examinations, by appropriate physicians.  The Veteran is 
hereby advised that failure to report for any scheduled VA 
examination(s), without good cause, may result in denial of 
these claims (as the original claim will be adjudicated on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file (a) copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before each physician is a fully informed 
one, the RO should also give the Veteran another opportunity 
to provide information and/or evidence pertinent to each 
claim on appeal, explaining that he has a full one- year 
period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one- 
year notice period).  The RO should explain what is needed to 
support the claims for higher initial ratings and the claim 
for service connection, to include on the basis of 
aggravation of a pre-existing condition.  The RO should also 
ensure that its letter to the Veteran meets the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), particularly as regards assignment disability 
ratings and effective dates, as appropriate.

The RO should specifically request that the Veteran provide 
authorization to enable VA to obtain all outstanding 
pertinent treatment records from military and private 
physicians, to include his chiropractor, from April 2004 to 
the present. 

Lastly, the RO's adjudication of each claim for a higher 
initial rating should include specific consideration of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Fenderson, cited to above, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should furnish to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to each of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that he provide 
sufficient information and authorization 
to obtain all outstanding pertinent 
medical records from military and private 
doctors (to include his chiropractor) and 
facilities (to include in and outpatient 
medical records), from April 2004 to the 
present.  If, in the alternative, 
appellant wants to obtain and submit 
these records, he may do so.
 
The RO should explain what is needed to 
support his claim for service connection 
for cervical strain, to include on the 
basis of aggravation of a pre-existing 
condition and the type of evidence that 
is the Veteran's ultimate responsibility 
to submit. The RO should also ensure that 
its letter meets the notice requirements 
of Dingess/Hartman (cited to above).

2. After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
Veteran to undergo examinations, by 
physicians with the appropriate 
expertise.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to each physician 
designated to examine the Veteran, and 
each examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions. All 
indicated tests and studies (to include 
X-rays, audiometric, and pulmonary 
function testing, as appropriate) should 
be accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

Pulmonology examination:  Pulmonary 
function studies (post bronchodilator) 
should be accomplished, with FEV-1, FEV-
1/FVC, DLCO (SB), and maximum oxygen 
consumption (in ml/kg/min) findings 
noted.

The examiner should indicate whether the 
Veteran requires: (1) intermittent 
inhalational or oral bronchodilator 
therapy; (2) daily inhalational or oral  
bronchodilator therapy or inhalational 
anti-inflammatory medication; (3) at 
least monthly visits to  a physician for 
required care of exacerbations;  (4) 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids; (5) more than one attack 
per week with episodes of respiratory 
failure; or  (6) daily use of systemic 
(oral or parenteral) high dose  
corticosteroids or immuno-suppressive 
medications. 

Orthopedic examination:   The examiner 
should report the range of motion 
measurements for the lumbar and cervical 
spine and the right shoulder, in degrees. 
Address whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, as well as 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare- 
ups or when the lumbar spine or shoulders 
are used repeatedly. All limitation of 
function must be identified. If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.  The 
examiner should also address the 
Veteran's complaints of numbness to the 
left leg and whether the Veteran has any 
separate neurological manifestations due 
to his service-connected lumbar spine 
disability.

With regards to the cervical spine, the 
physician should clearly identify all 
current disability(s) involving the 
cervical spine.  The examiner should 
provide an opinion as whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that the 
Veteran has a current cervical spine 
disability that was incurred in or 
aggravated by service. The examiner 
should specifically address whether any 
current disability (a) pre-existed 
service; and, if so (b) was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during or as a result 
of service; and, if not (c) is otherwise 
medically related to the Veteran's 
service. 

Podiatry examination:  The examiner 
should describe the nature and severity 
of the Veteran's service-connected flat 
feet disability.  The examiner should 
note 
whether or not there is objective 
evidence of weightbearing line over or 
medial to the great toe, inward bowing of 
the Achilles tendon, pain on manipulation 
and use of the feet, marked deformity, 
pain on manipulation and use accentuated, 
indication of  swelling on use, or 
characteristic callosities, and/or marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement or  severe spasm of 
the Achilles tendon on manipulation not 
improved by orthopedic shoes or 
appliances.
Audiological evaluation - The audiologist 
should conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the Veteran's bilateral 
hearing loss, and set forth testing 
results in a printed (typewritten) 
report.  

Right inguinal hernia examination:  the 
examiner should set forth the current 
manifestations and severity of the 
Veteran's service-connected right 
inguinal hernia, to include whether it is 
postoperative recurrent, readily 
reducible and well supported by truss or 
belt, or small, postoperative recurrent, 
or unoperated irremediable, not well 
supported by truss, or not readily 
reducible.

Left varicocele examination:  The 
examiner should determine the current 
severity of his left varicocele 
disability.  The examiner should note the 
location of the varicocele and its 
dimensions, and whether it causes 
varicose veins or any impairment of 
function (if so, the functional 
impairment must be described in detail).

3. Thereafter, the RO/AMC should 
readjudicate each of claims on appeal in 
light of all pertinent evidence and legal 
authority, to include consideration of 
all applicable diagnostic codes and the 
RO must document its specific 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 factors and DeLuca, supra, as 
warranted.  Also, the RO must discuss 
whether "staged" ratings are warranted 
pursuant to Fenderson, cited to above, is 
appropriate. The RO's adjudication of the 
claim for service connection for cervical 
strain should include specific 
consideration of 38 U.S.C.A. § 1111 and 
Wagner (cited to above).

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




